DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Att. Peter Matos on September 29, 2021.
The application has been amended as follows: 
Claim 31 (Currently Amended) An audio enhanced hearing protection system to be worn by a user comprising: 
an ambient noise reduction assembly comprising a pair of primary noise reduction units connected to one another by a support member, and a pair of secondary noise reduction units each adjustably interconnected to a different one of said pair of primary noise reduction units; 
an audio input assembly comprising at least two microphone manifolds, said at least two microphone manifolds each housing at least one environmental microphone oriented to face forward in the direction the user is looking and configured to receive resolution of 20 degrees in any direction relative to the user's head;
 a digital signal processing assembly; and 5Application No. 16/381,659 Amendment dated August 11, 2021 Reply to Office Action dated May 11, 20221 M:\_Pre-2019\1-PAT\PAT 2018\APPS\1888-18 Bongiovi\PTO\27 Amendment\2021_08_11_AMENDMENT_Filed_1888.docx 
an audio output assembly comprising at least one speaker to transmit processed audio signals.

Allowable Subject Matter
In view of further search and amended claims, claims 26-31 and 33-39 are allowed.
The following is an examiner’s statement of reasons for allowance of   claims 26-31 and 33-39:
Claims 26-31 and 33-39 are allowed in view of Applicant's amendment and accompanying remarks filed on 08/11/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797.  The examiner can normally be reached on 7:00 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654